                Case 2:19-cv-00990-JLR Document 26 Filed 08/21/20 Page 1 of 2




 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware
      corporation; and NITE IZE, INC., a Colorado           No. 2:19-cv-00990-JLR
11    corporation,
                                                            ORDER GRANTING
12                              Plaintiffs,                 PLAINTIFFS’ MOTION FOR
                                                            ISSUANCE OF LETTERS
13           v.                                             ROGATORY
14    CHUN WONG, an individual; ADAM JONES,                 NOTE ON MOTION CALENDAR:
      an individual; JACKY LIKENS, an individual;           JUNE 26, 2020
15    SHENZHEN HAIMING LIMITED, an
      unknown entity; HU NAN YUN DONG
16    LIMITED, an unknown entity; JAMES LEE, an
      individual; STEVE MAX, an individual; ZACK
17    GREY, an individual; JEFFREY HALL, an
      individual; DEREK WILSON, an individual;
18    JACOB SMITH, an individual; and JOHN
      DOES 1–10,
19
                                Defendants.
20

21

22           This matter comes before the Court on Plaintiffs Amazon.com, Inc. and Nite Ize, Inc.’s
23    (“Plaintiffs”) Motion for Issuance of Letters Rogatory (the “Motion”). Having reviewed the
24    Motion and the papers filed in connection with this matter, the Court finds good cause to grant
25    Plaintiffs' Motion. The Court will issue letters rogatory in the form submitted with the
26    Motion.
27
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
     ISSUANCE OF LETTERS ROGATORY - 1                                           Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
     (2:19-cv-00990)                                                                Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-00990-JLR Document 26 Filed 08/21/20 Page 2 of 2




 1          IT IS SO ORDERED.

 2          DATED this 21st day of August, 2020.

 3

 4

 5
                                                    A
                                                   James L. Robart
                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
     ISSUANCE OF LETTERS ROGATORY - 2                                 Davis Wright Tremaine LLP
                                                                         920 Fifth Avenue, Suite 3300
     (2:19-cv-00990)                                                      Seattle, WA 98104-1640
                                                                    206.622.3150 main · 206.757.7700 fax
